Name: Council Regulation (EEC) No 1187/81 of 28 April 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 5. 81 Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1187/81 of 28 April 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, under the provisions of Regulation (EEC) No 2727/75 and those of Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), an export refund may be granted only for cereal products used in the manufacture of certain spirituous beverages where the object of such use is other than the produc ­ tion of the alcohol content ; whereas the scope for granting refunds in respect of other spirituous bever ­ ages and of the production of the alcohol content should be extended ; Whereas in view of the fact that certain spirituous beverages produced from cereals and exported to non ­ member countries are produced by a special process, it is necessary to make provision for the criteria for the granting of export refunds and the supervision procedures to be adapted, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Whereas Protocol 19 annexed to the 1972 Act of Accession states that the Council shall decide the necessary measures to facilitate the use of Community cereals in the manufacture of spirituous beverages obtained from cereals, and in particular of whisky, exported to non-member countries ; whereas this Protocol also states that these measures must fit into the framework of the general Community policy for alcohol ; Whereas these measures may be taken within the framework of the Regulation on the common organiza ­ tion of the market in cereals or of the Regulation to be adopted on the common organization of the market in alcohol ; Whereas the common organization of the market in ethyl alcohol of agricultural origin has not yet been established ; whereas, therefore, these measures must be taken in the cereals sector ; Whereas provision should be made in respect of the industry producing spirituous beverages from cereals which are themselves governed by Regulation (EEC) No 2727/75 (2), as last amended by the 1979 Act of Accession , so that the alcohol-producing agricultural products used by that industry may be used and exported at a lower price than that resulting from the Community price system ; HAS ADOPTED THIS REGULATION : Article 1 Regulation EEC) No 2727/75 is hereby amended as follows : 1 . The following paragraph is inserted in Article 1 6 : '4a In so far as is necessary to take account of the particular features of the production of certain spirituous beverages obtained from cereals, the criteria for granting the export refunds referred to in paragraph 1 and the supervision procedures may 0) OJ No C 50, 9 . 3 . 1981 , p . 15 . (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 323, 29. 11 . 1980, p. 27. No L 121 /2 Official Journal of the European Communities 5. 5. 81 C. Spirituous beverages : II . Gin III . b) Whisky (other than Bourbon whisky) ex IV. Vodka with an alcoholic strength not exceeding 45-4 % by volume or less V. Other'. be adapted to this particular situation . The Council , acting by a qualified majority on a proposal from the Commission, shall lay down the general rules needed for this adaptation.' 2. In Annex B, the text relating to Common Customs Tariff heading No 22.09 is replaced by the follow ­ ing : '22.09 Ethyl alcohol, undenatured, of an alcoholic strength of less than 80 % vol ; eaux ­ de-vie, liqueurs and other spirituous bever ­ ages ; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation sha|l be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING